Section 16 Grantee


ELEVATE CREDIT, INC. 2016 OMNIBUS INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD
Grantee's Name and Address
 
 
 
 
 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Elevate Credit, Inc. 2016 Omnibus Incentive Plan, as amended
from time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. Unless otherwise provided herein, the
terms in this Notice shall have the same meaning as those defined in the Plan.
Award Number
 
Date of Award
 
Vesting Commencement Date
 
Exercise Price per Share
$
Total Number of Shares Subject to the Option (the "Shares")
 
Total Exercise Price
$
Type of Option:
______ Incentive Stock Option
 
______ Non-Qualified Stock Option
Expiration Date:
 
Post-Termination Exercise Period:
Three (3) Months
 
 

Vesting Schedule:
[Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Option Agreement and the Plan, the Option may be exercised, in
whole or in part, in accordance with the following schedule (the “Vesting
Schedule”):
[●]
During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
three (3) months. Vesting of the Option shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity. The Vesting Schedule of the Option shall be extended by the
length of the suspension.
In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Option
shall continue to vest in accordance with the Vesting Schedule set forth above.
Vesting shall cease upon the date of termination of the Grantee’s Continuous
Service for any reason, including death or Disability.


1
sf-4050718

--------------------------------------------------------------------------------

Section 16 Grantee


The Award shall be subject to the provisions of Section 11 of the Plan in the
event of a Corporate Transaction or Change in Control.
In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.]
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.
Elevate Credit, Inc.,
a Delaware corporation
By:
 
Title:
 

    
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR
AS OTHERWISE SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE OPTION AGREEMENT, OR
THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS
OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR RELATED ENTITY
TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE’S CONTINUOUS
SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE
GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT
WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.
The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement.
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Shares. The Grantee further acknowledges and agrees that, prior
to the sale of any Shares acquired under the Option, it is the Grantee’s
responsibility to determine whether or not the sale of the Shares will subject
the Grantee to liability under insider trading rules or other applicable federal
securities laws.
The Company may, in its sole discretion, decide to deliver this Notice, the
Agreement, the Plan and the Plan prospectus (collectively, the “Plan Documents”)
to the Grantee by electronic means or request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby agrees to
Company’s provision to the


2
sf-4050718

--------------------------------------------------------------------------------

Section 16 Grantee


Grantee of these documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
The Grantee acknowledges that the Grantee has access to the Company’s intranet
and has either received electronic or paper copies of the Plan Documents.
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Option Agreement shall
be resolved by the Administrator in accordance with Section 14 of the Option
Agreement. The Grantee further agrees to the venue selection and waiver of a
jury trial in accordance with Section 15 of the Option Agreement. The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.
The Grantee further acknowledges and agrees that by accepting the Award, the
Grantee is agreeing to be bound by any existing or future recoupment, clawback
or similar policy adopted by the Company that by its terms applies to the
Grantee, and any amendments that may from time to time be made to such policy in
the future by the Company in its discretion, and is further agreeing that such
policy shall be applicable to the Award and all of the Grantee’s prior awards to
the extent the policy is applicable to such types of awards, regardless of
whether the Award or any prior awards were granted prior to the adoption or
amendment of the policy.


Dated: _______________________________________
Signed: ______________________________________
 
Grantee





3
sf-4050718

--------------------------------------------------------------------------------


Section 16 Grantee


Award Number: ___________
ELEVATE CREDIT, INC. 2016 OMNIBUS INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
1.Grant of Option. Elevate Credit, Inc., a Delaware corporation (the “Company”),
hereby grants to the Grantee (the “Grantee”) named in the Notice of Stock Option
Award (the “Notice”), an option (the “Option”) to purchase the Total Number of
Shares of Common Stock subject to the Option (the “Shares”) set forth in the
Notice, at the Exercise Price per Share set forth in the Notice (the “Exercise
Price”) subject to the terms and provisions of the Notice, this Stock Option
Award Agreement (the “Option Agreement”) and the Company’s 2016 Omnibus
Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option
Agreement.
If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, the Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded. The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company). For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.
2.    Exercise of Option.
(a)    Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Grantee shall
be subject to reasonable limitations on the number of requested exercises during
any monthly or weekly period as determined by the Administrator. In no event
shall the Company issue fractional Shares.
(b)    Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price and all applicable income and employment taxes
required to be withheld. The Option shall be deemed to be exercised upon receipt
by the Company of such notice accompanied by the Exercise Price and all
applicable withholding taxes, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) below to the extent such procedure
is available to the Grantee at the time of exercise and such an exercise would
not violate any Applicable Law.
(c)    Taxes. No Shares will be delivered to the Grantee or other person
pursuant to the exercise of the Option until the Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax and employment tax withholding obligations, including,
without limitation, such other tax obligations of the Grantee incident to the
receipt of Shares (the “Tax Withholding Obligation”). Notwithstanding the
foregoing, at any time not less than five (5) business days (or such fewer
number of business days as determined by the Administrator) before any Tax
Withholding Obligation arises (e.g., an exercise date), the


1
sf-4050718

--------------------------------------------------------------------------------

Section 16 Grantee


Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation by, if
permissible under Applicable Law, directing the Company to withhold from those
Shares otherwise issuable to the Grantee a whole number of Shares to satisfy the
applicable Tax Withholding Obligation. The Grantee acknowledges that the
withheld Shares may not be sufficient to satisfy the Grantee’s Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the
withholding of Shares described above. Upon exercise of the Option, the Company
or the Grantee’s employer may offset or withhold (from any amount owed by the
Company or the Grantee’s employer to the Grantee) or collect from the Grantee or
other person an amount sufficient to satisfy the Tax Withholding Obligation.
Furthermore, in the event of any determination that the Company and/or a Related
Entity has failed to withhold a sum sufficient to pay all withholding taxes due
in connection with the Option, the Grantee agrees to pay the Company and/or the
Related Entity the amount of such deficiency in cash within five (5) days after
receiving a written demand from the Company and/or the Related Entity to do so,
whether or not the Grantee is an employee of the Company and/or the Related
Entity at that time.
(d)    Section 16(b). Notwithstanding any provision of this Option Agreement to
the contrary, other than termination of the Grantee’s Continuous Service for
Cause, if a sale within the applicable time periods set forth in Sections 5, 6
or 7 herein of Shares acquired upon the exercise of the Option would subject the
Grantee to suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such Shares by the Grantee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Grantee’s termination of Continuous Service, or (iii) the date on which the
Option expires.
3.    Method of Payment. [Payment of the Exercise Price shall be made by any of
the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law and, provided further, that the portion of the Exercise Price
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law:
(a)    cash;
(b)    check;
(c)    surrender of Shares held for the requisite period, if any, necessary to
avoid a charge to the Company’s earnings for financial reporting purposes, or
delivery of a properly executed form of attestation of ownership of Shares as
the Administrator may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate Exercise Price of the Shares as
to which the Option is being exercised;
(d)    payment through a “net exercise” such that, without the payment of any
funds, the Grantee may exercise the Option and receive the net number of Shares
equal to (i) the number of Shares as to which the Option is being exercised,
multiplied by (ii) a fraction, the numerator of which is the Fair Market Value
per Share (on such date as is determined by the Administrator) less the Exercise
Price per Share, and the denominator of which is such Fair Market Value per
Share (the number of net Shares to be received shall be rounded down to the
nearest whole number of Shares); or
(e)    payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.]


2
sf-4050718

--------------------------------------------------------------------------------

Section 16 Grantee


4.    Restrictions on Exercise. The Option may not be exercised if the issuance
of the Shares subject to the Option upon such exercise would constitute a
violation of any Applicable Laws. In addition, the Option may not be exercised
until such time as the Plan has been approved by the stockholders of the
Company. If the exercise of the Option within the applicable time periods set
forth in Section 5, 6 and 7 of this Option Agreement is prevented by the
provisions of this Section 4, the Option shall remain exercisable until one (1)
month after the date the Grantee is notified by the Company that the Option is
exercisable, but in any event no later than the Expiration Date set forth in the
Notice.
5.    Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, other than for Cause, the Grantee may, but only
during the Post-Termination Exercise Period, exercise the portion of the Option
that was vested at the date of such termination (the “Termination Date”). The
Post-Termination Exercise Period shall commence on the Termination Date. In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”). In no event, however, shall
the Option be exercised later than the Expiration Date set forth in the Notice.
With respect to any Incentive Stock Option that shall remain in effect after a
change in status from Employee to Director or Consultant, such Incentive Stock
Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one (1)
day following such change in status. Except as provided in Sections 6 and 7
below, to the extent that the Option was unvested on the Termination Date, or if
the Grantee does not exercise the vested portion of the Option within the
Post-Termination Exercise Period, the Option shall terminate.
6.    Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within [twelve (12) months] commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the portion of the Option that was
vested on the Termination Date; provided, however, that if such Disability is
not a “disability” as such term is defined in Section 22(e)(3) of the Code and
the Option is an Incentive Stock Option, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the Termination Date. To the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the time specified herein, the Option shall terminate. Section
22(e)(3) of the Code provides that an individual is permanently and totally
disabled if he or she is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months.
7.    Death of Grantee. In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Post-Termination Exercise Period or during the
[twelve (12) month] period following the Grantee’s termination of Continuous
Service as a result of his or her Disability, the person who acquired the right
to exercise the Option pursuant to Section 8 may exercise the portion of the
Option that was vested at the date of termination within [twelve (12) months]
commencing on the date of death (but in no event later than the Expiration
Date). To the extent that the Option was unvested on the date of death, or if
the vested portion of the Option is not exercised within the time specified
herein, the Option shall terminate.
8.    Transferability of Option. The Option, if an Incentive Stock Option, may
not be transferred in any manner other than by will or by the laws of descent
and distribution and may be exercised during the lifetime of the Grantee only by
the Grantee. The Option, if a Non-Qualified Stock Option, may not be transferred
in any manner other than by will or by the laws of descent and distribution,
provided, however, that a Non-Qualified Stock Option may be transferred during
the lifetime of the Grantee to the extent and in the manner authorized by the
Administrator. Notwithstanding the foregoing, the Grantee may designate one or
more beneficiaries of the Grantee’s


3
sf-4050718

--------------------------------------------------------------------------------

Section 16 Grantee


Incentive Stock Option or Non-Qualified Stock Option in the event of the
Grantee’s death on a beneficiary designation form provided by the Administrator.
Following the death of the Grantee, the Option, to the extent provided in
Section 7, may be exercised (a) by the person or persons designated under the
deceased Grantee’s beneficiary designation or (b) in the absence of an
effectively designated beneficiary, by the Grantee’s legal representative or by
any person empowered to do so under the deceased Grantee’s will or under the
then applicable laws of descent and distribution. The terms of the Option shall
be binding upon the executors, administrators, heirs, successors and transferees
of the Grantee.
9.    Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration Date or such earlier date, the Option shall be of no
further force or effect and may not be exercised.
10.    Tax Consequences. The Grantee may incur tax liability as a result of the
Grantee’s purchase or disposition of the Shares. THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
11.    Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of Delaware without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Delaware to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.
12.    Lock-Up Agreement.
(a)    Agreement. The Grantee, if requested by the Company and the lead
underwriter of any public offering of the Common Stock (the “Lead Underwriter”),
hereby irrevocably agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any interest in any Common Stock or
any securities convertible into or exchangeable or exercisable for or any other
rights to purchase or acquire Common Stock (except Common Stock included in the
public offering or acquired on the public market after the offering) during the
180-day period following the effective date of a registration statement of the
Company filed under the Securities Act of 1933, as amended, or any shorter or
longer period of time as the Lead Underwriter will specify. The Grantee further
agrees to sign all documents as may be requested by the Lead Underwriter to
effect the foregoing and agrees that the Company may impose stop-transfer
instructions with respect to the Common Stock subject to the lock-up period
until the end of the applicable period. The Company and the Grantee acknowledge
that each Lead Underwriter of a public offering of the Company’s stock, during
the period of the offering and for the lock-up period thereafter, is an intended
beneficiary of this Section 12.
(b)    No Amendment Without Consent of Underwriter. During the period from
identification of a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 12(a) in connection with the offering or
(ii) the abandonment of the offering by the Company and the Lead Underwriter,
the provisions of this Section 12 may not be amended or waived except with the
consent of the Lead Underwriter.


4
sf-4050718

--------------------------------------------------------------------------------

Section 16 Grantee


13.    Construction. The captions used in the Notice and this Option Agreement
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
14.    Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
15.    Venue and Waiver of Jury Trial. The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 8 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Option Agreement shall be brought in the United States District Court for
Delaware (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Delaware state court) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 15
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.
16.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
17.    Language. If the Grantee has received this Option Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by Applicable Law.
18.    Nature of Award. In accepting the Award, the Grantee acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Option
Agreement;


5
sf-4050718

--------------------------------------------------------------------------------

Section 16 Grantee


(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards, or benefits in lieu of awards, even if
awards have been awarded repeatedly in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    the Grantee’s participation in the Plan is voluntary;
(e)    the Grantee’s participation in the Plan shall not create a right to any
employment with the Grantee’s employer and shall not interfere with the ability
of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;
(f)    the Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Related Entity;
(g)    in the event that the Grantee is not an Employee of the Company or any
Related Entity, the Award and the Grantee’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Related Entity;
(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(i)    in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award or Shares acquired upon vesting of the Award, resulting from termination
of the Grantee’s Continuous Service by the Company or any Related Entity (for
any reason whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Award, the Grantee irrevocably releases the
Company and any Related Entity from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing the Notice, the Grantee shall be
deemed irrevocably to have waived his or her right to pursue or seek remedy for
any such claim or entitlement;
(j)    in the event of termination of the Grantee’s Continuous Service (whether
or not in breach of local labor laws), the Grantee’s right to receive Awards
under the Plan and to vest in such Awards, if any, will (except as otherwise
provided in the Notice or herein) terminate effective as of the date that the
Grantee is no longer providing services and will not be extended by any notice
period mandated under local law (e.g., providing services would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of termination of the Grantee’s Continuous Service (whether or not
in breach of local labor laws), the Administrator shall have the exclusive
discretion to determine when the Grantee is no longer providing services for
purposes of this Award;
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Grantee’s participation in
the Plan or the Grantee’s acquisition or sale of the underlying Shares; and
(l)    the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisers regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.
19.    Data Privacy.
(a)    The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in the Notice and this Option


6
sf-4050718

--------------------------------------------------------------------------------

Section 16 Grantee


Agreement by and among, as applicable, the Grantee’s employer, the Company and
any Related Entity for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan.
(b)    The Grantee understands that the Company and the Grantee’s employer may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
(c)    The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan. The Grantee understands that the recipients of the Data may be located
in the Grantee’s country, or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.
20.    Clawback. This Award will be subject to any clawback,recoupment or
similar policy adopted by the Company and any amendments that may from time to
time be made to such policy in the future by the Company to the extent such
policy applies to the Grantee and to this type of award.


  
END OF AGREEMENT






7
sf-4050718

--------------------------------------------------------------------------------


Section 16 Grantee


EXHIBIT A
ELEVATE CREDIT, INC. 2016 OMNIBUS INCENTIVE PLAN
EXERCISE NOTICE
[COMPANY
ADDRESS]
Attention: Secretary
1.    Exercise of Option. Effective as of today, , the undersigned (the
“Grantee”) hereby elects to exercise the Grantee’s option to purchase shares of
the Common Stock (the “Shares”) of Elevate Credit, Inc. (the “Company”) under
and pursuant to the Company’s 2016 Omnibus Incentive Plan, as amended from time
to time (the “Plan”) and the [ ] Incentive [ ] Non-Qualified Stock Option Award
Agreement (the “Option Agreement”) and Notice of Stock Option Award (the
“Notice”) dated , . Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Exercise Notice.
2.    Representations of the Grantee. The Grantee acknowledges that the Grantee
has received, read and understood the Notice, the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.
3.    Rights as Stockholder. Until the stock certificate evidencing such Shares
is issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.
4.    Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(e) of the Option Agreement.
5.    Tax Consultation. The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s purchase or disposition of
the Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.
6.    Taxes. The Grantee agrees to satisfy all applicable foreign, federal,
state and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations. In the case
of an Incentive Stock Option, the Grantee also agrees, as partial consideration
for the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two (2)
years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Grantee.
7.    Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
inure to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.


1
sf-4050718

--------------------------------------------------------------------------------

Section 16 Grantee


8.    Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
9.    Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
10.    Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
11.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
12.    Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
13.    Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.
Submitted by:
Accepted by:
GRANTEE:
ELEVATE CREDIT, INC.
 
By: _________________________________________
 
Title: ________________________________________
(Signature)
 
Address:
Address:
 
 
 
[COMPANY ADDRESS] 





2
sf-4050718